 1 MARK J. REICHEL, State Bar #155034
   Attorney at Law
 2 455 Capitol Mall, Ste. 802
   Sacramento, CA 95814
 3 Telephone: (916) 498-9258

 4   Attorney for NERY MARTINEZ VASQUEZ
 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                    CASE NO. 19-112 WBS
10
                               Plaintiff,         STIPULATION TO MODIFY PRETRIAL
11                                                RELEASE TERM
                         v.
12                                                DATE: N/A
     NERY MARTINEZ VASQUEZ                        TIME:
13
                              Defendant.
14

15

16         IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, the undersigned Assistant United States Attorney, attorney for
18

19   Plaintiff, and the undersigned attorney for defendant, and upon the approval of the

20   Pretrial Services Officer, that the Terms and Conditions of Pretrial Release for the
21
     defendant Nery Martinez Vasquez shall be modified as follows: his curfew for house
22

23   arrest shall be extended until 1 a.m.

24

25

26

27

28

                                                  1
 1         All other terms and conditions shall remain in full force and effect.
 2

 3                Dated: August 21, 2019
 4                By:    MARK J. REICHEL
 5
                  Attorney for Defendant NERY MARTINEZ VASQUEZ
 6

 7
                  MCGREGOR SCOTT
 8                United States Attorney
 9
                  /s/ Mark J. Reichel for
10
                  _______________________
11
                  AMY SCHULLER HITCHCOK
12                Assistant U.S. Attorney
13

14
                                                ORDER
15

16
                  IT IS SO ORDERED. All other terms and conditions of the defendant’s
17
     pretrial release shall remain in full force and effect.
18
           Dated: August 22, 2019.
19

20

21

22

23

24

25

26

27

28

                                                    2
